DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on April 8, 2022. 
Claims 1, 3, 8, 10-15, 17, and 20-21 have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on April 8, 2022 have been fully considered but are not persuasive. Applicant argues that CLARK fails to teach the limitation I/O request type identification (ID) identifying the type of the first I/O request because CLARK explicitly describes the bits 55, 56 as an “address hashing algorithm,” and that an address hashing algorithm is quite different form an I/O request type identification (ID) identifying the type of the first I/O request.
The Examiner respectfully disagrees. CLARK [0032] teaches L2 cache portion 34 is divided into four directory slice pairs, where the individual slices are selected by an address hashing algorithm, which is used to route snoop traffic to the L2 slices, where bits 55 and 56 (i.e. I/O request type ID) of the address can be decoded to route to slice A when [55:56]=00, to slice B when [55:56]=01, to slice C when [55:56]=10, and to slice D when [55:56]=11.
It is the Examiner’s position that if a request is routed using a portion of the address, that portion of the address is seen as an ID, and instructions or I/O’s that are to be routed to slice A are grouped in slice A, whereas I/O’s that are to be routed to slice B are grouped in slice B, etc. Under broadest reasonable interpretation, such instructions or I/O’s are I/O requests of the “type” belonging to slice A, slice B, slice C, or slice D, identified by bits 55 and 56. Since the claims do not preclude such interpretation, the Examiner suggests further specifying “I/O request type” in order to overcome the cited prior art.

Allowable Subject Matter
Claims 7, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by CLARK (Pub. No.: US 2006/0179229 A1), hereafter CLARK.
Regarding claim 1, CLARK teaches:
A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor (see CLARK claim 13);
to perform: receiving by a storage controller from a host, a first input/output (I/O) request of a first I/O request type and having a first I/O request type identification (ID) identifying the type of the first I/O request, wherein the first I/O request requests a first I/O operation directed to a first data unit (CLARK [0034] teaches L2 slices 34a-d generally handle all cacheable load/store instructions (i.e. I/O requests), where [0032] teaches bits 55 and 56 (i.e. I/O request type identification) of the address can be decoded to route to slice A when [55:56]=00, to slice B when [55:56]=01, to slice C when [55:56]=10, and to slice D when [55:56]=11);
in response to receipt of the first I/O request, selecting a first I/O request type specific cache directory as a function of the first I/O request type ID, wherein the first I/O request type specific cache directory indicates whether a particular data unit is stored in the cache and is limited to entries identifying data units cached in the cache for I/O requests of the first I/O request type (CLARK [0032] teaches L2 cache portion 34 is divided into four directory slice pairs, where the individual slices are selected by an address hashing algorithm, which is used to route snoop traffic to the L2 slices, where bits 55 and 56 (i.e. I/O request type ID) of the address can be decoded to route to slice A, B, C, or D);
and performing a first look-up for the first data unit in the selected first I/O request type specific cache directory to determine if the first data unit is cached in the cache (CLARK [0038] teaches cache output to core 32a when the cache is found to contain a currently valid value requested by the core (a load hit), where the load address is delivered to either the left (A) or right (B) directory slice based on the setting of a designated bit in the address field, and if directory slice A finds a valid matching address, sending an enable signal to the slice A cache, and if directory slice B finds a valid matching address, sending an enable signal to the slice B cache).
Regarding claim 8, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. CLARK also teaches A computer system, comprising: one or more processors, one or more computer-readable memories including a cache, and one or more computer-readable, tangible storage devices (see CLARK FIG. 2).
Regarding claim 15, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 2, CLARK teaches the elements of claim 1 as outlined above. CLARK also teaches in response to the first data unit look-up successfully locating a first entry of the first I/O request type specific cache directory identifying the first data unit as cached in the cache, performing the requested first I/O operation of the received first I/O request using the first data unit cached in the cache (see CLARK [0038] as taught above in reference to claim 1).
Regarding claim 3, CLARK teaches the elements of claim 1 as outlined above. CLARK also teaches:
in response to the first data unit look-up failing to successfully locate an entry of the first I/O request type specific cache directory identifying the first data unit as cached in the cache, performing a second look-up for the first data unit in a second I/O request type specific cache directory (CLARK [0038] teaches the load address is delivered to either the left (A) or right (B) directory slice based on the setting of a designated bit in the address field, and if directory slice A finds a valid matching address, sending an enable signal to the slice A cache, and if directory slice B finds a valid matching address, sending an enable signal to the slice B cache; [0044] teaches if the load or store request from core 32a misses the cache, the data is retrieved from elsewhere in the memory hierarchy), 
wherein the second I/O request type specific cache directory is limited to entries identifying data units cached in a cache for I/O requests of a second I/O request type (see CLARK [0038] as taught above in reference to claim 1);
in response to the second data unit look-up successfully locating an entry of the second I/O request type specific cache directory identifying the first data unit as cached in the cache, performing the requested first I/O operation of the received first I/O request using the first data unit cached in the cache (see CLARK [0038] as taught above in reference to claim 1).
Regarding claim 9, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 10, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CLARK in view of RAJAMONY (Pub. No.: US 2006/0080506 A1), hereafter RAJAMONY.
Regarding claim 4, CLARK teaches the elements of claim 3 as outlined above. CLARK does not appear to explicitly teach:
in response to the second look-up successfully locating an entry of the second I/O request type specific cache directory identifying the first data unit as cached in the cache, moving the successfully located entry of the second I/O request type specific cache directory to the first I/O request type specific cache directory.
However, CLARK in view of RAJAMONY teaches the limitation (RAJAMONY claim 14 teaches a cache directory having state information for each of the cache lines, where a given cache line is replicated in at least two separate cache banks; [0044] teaches the control logic first examining for each way where the current line resides, then the current line value in way W and the value in way MIN are swapped, and the directory values are swapped as well (i.e. moving the successfully located entry of the second cache directory to the first cache directory); [0046-0047] also teach the directory values are copied over from W's directory entry to WMIN's directory entry, where CLARK [0034] teaches decoding bits of the address to route to a particular directory slice).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CLARK and RAJAMONY before them, to include RAJAMONY’s cache line moving in CLARK’s cache system with directory slices. One would have been motivated to make such a combination in order to mitigate inefficiencies caused by unwanted horizontal thrashing as taught by RAJAMONY ([0013]).
Regarding claim 11, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CLARK in view of LI (Pub. No.: US 2010/0115204 A1), hereafter LI.
Regarding claim 5, CLARK teaches the elements of claim 3 as outlined above. CLARK also teaches:
in response to the second data unit look-up failing to successfully locate an entry of the second I/O request type specific cache directory identifying the first data unit as cached in the cache, staging the first data unit from storage so that the first data unit is cached into cache (CLARK [0044] teaches if the load or store request from core 32a misses the cache, the data is retrieved from elsewhere in the memory hierarchy and is subsequently input to the cache).
CLARK does not appear to explicitly teach creating an entry in the first I/O request type specific cache directory for the first data unit, and performing the requested first I/O operation of the received first I/O request using the first data unit cached in the cache.
However, LI teaches the limitation (LI [0035] teaches in response to the memory access request, the cache controller 320 accesses cache directory 306 to determine if the target cache line associated with the target address resides in cache array 302, and if a miss occurs, if the memory access request is a load access, allocating an entry of cache array 302 in frequently read region 400a and a corresponding entry 308 in cache directory 306 for the target cache line).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of CLARK and LI before them, to modify CLARK’s cache to update the cache directory when the cache array is updated after a cache miss as taught by LI. Using the known technique of updating the cache directory when the cache array is updated after a cache miss to provide the predictable result of the entry of the cache directory being updated to reflect the change in CLARK would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that CLARK was ready for improvement to incorporate the updating the cache directory when the cache array is updated after a cache miss as taught by LI.
Regarding claim 12, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CLARK in view of BEARDSLEY (Patent No.: US 5,437,022), hereafter BEARDSLEY.
Regarding claim 6, CLARK teaches the elements of claim 1 as outlined above. CLARK does not appear to explicitly teach:
wherein the I/O request type of the first I/O request is a cache fast write (CFW) type I/O request, the first I/O request type ID is a CFW I/O request type ID, and the first I/O request type specific cache directory is limited to data units cached in association with I/O requests of the CFW I/O type.
However, BEARDSLEY teaches wherein the I/O request type of the first I/O request is a cache fast write (CFW) type I/O request, the first I/O request type ID is a CFW I/O request type ID (BEARDSLEY C7:L40-42 teach cache fast write operation is one in which data to be written to the storage device is written to cache and not backed up in nonvolatile memory, where C8:L59-68 teach CFW ID is an identification number used for Cache Fast Write data, where a scan of the directory is initiated for Cache B61 to invalidate directory entries that are CFW modified).
CLARK in view of BEARDSLEY also teaches the first I/O request type specific cache directory is limited to data units cached in association with I/O requests of the CFW I/O type (CLARK [0032] teaches L2 cache portion 34 is divided into four directory slice pairs, where the individual slices are selected by an address hashing algorithm, which is used to route snoop traffic to the L2 slices, where bits 55 and 56 (i.e. I/O request type ID) of the address can be decoded to route to slice A, B, C, or D, and BEARDSLEY C8:L59-68 teach using CFW ID to scan for CFW data, where in the combination, CFW ID is used to route CFW traffic to a specific directory slice).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CLARK and BEARDSLEY before them, to include BEARDSLEY’s storage controller having additional cache memory and means for recovering from failure in CLARK’s cache system with directory slices. One would have been motivated to make such a combination in order to mitigate performance degradation associated with a failure in cache memory as taught by BEARDSLEY (C2:L66-68).
Regarding claim 13, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SURY (Pub. No.: US 2016/0179674 A1) – “HARDWARE APPARATUSES AND METHODS TO CONTROL CACHE LINE COHERENCE” relates to multi-level tag directories.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138